DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 9/14/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The prior Office Action objections to the specification and abstract are withdrawn.

3.	The replacement abstract of the disclosure provided on 9/14/2022 is objected to because it does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).

Drawings
4.	The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) [because they do not include the following reference sign(s) mentioned in the description:  separate reinforcing tab 50 (P52 of the PGPUB- all references made to the PGPUB hereinafter)] is withdrawn given the reference numeral has been deleted by the amendment made to the specification filed 9/14/2022.

5.	The objection to the drawings under 37 CFR 1.83(a) because they fail to include the following reference sign(s) in the places detailed below which are necessary for a proper understanding of the figures, wherein any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing (MPEP § 608.02(d)) is withdrawn on the basis of the replacement drawings providing appropriate corrections.  The drawings filed on 9/14/2022 are accepted by the Examiner.

6.	The objection to the drawings under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims is withdrawn on the basis of the amendments to the claims that removed the subject matter objected to.    

Claim Objections
7.	The prior Office Action objections to claims 1-8 are withdrawn in view of the amendments filed.  

8.	Claim 3 is objected to as it depends from a now-cancelled claim.  For compact prosecution purposes, the claim will be examined as if it depended from claim 1.  
	Claim 3 is also objected as failing to fully invoke proper antecedent basis, wherein claim 3 should be amended to recite:
“…wherein the current collector of the first electrode in the first unit cell is made of copper, the current collector of the second electrode in the first unit cell facing the first electrode in the first unit cell is made of aluminum.”

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The rejection of claim 1, and thus dependent claims 2-8, under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments made.

10.	The rejections of claim 1, and thus dependent claims 2-8, claim 2, and thus dependent claim 3, claim 3, claim 4, claim 7, and claim 8,  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of either the amendments made or the cancellation of the claim.

11.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires “an electrode parallel connection tab and an electrode lead connection tab that each protrude from the first unit in the first unit cell.”  Claim 4 requires “a parallel connection tab and an electrode lead connection tab that each protrude from the second electrode in the first unit cell.”  Claim 4 then recites:
	“among all of the first electrodes and the second electrodes in the electrode assembly, only the first electrode and the second electrode in the first unit cell each include both the electrode parallel connection tab and the electrode lead connection tab, respectively,” 

It appears claim 4, line 2 should require “an electrode parallel connection tab..” such that there is a proper antecedent basis present  for “the electrode parallel connection tab” at line 6 as italicized above.  In other words, there is insufficient antecedent basis for “the electrode parallel connection tab” with respect to the second electrode as presented in claim 4, lines 5-6.
	Appropriate correction is required.  
Claim Rejections - 35 USC § 102
12.	The rejections of claims 1 and 4-6 under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Kim et al. (each reference individually, all of which are part of the same patent family):
KR 101783703
WO 2018/169157 
US 2020/0014016
(using US 2020/0014016 as an English language translation of the KR and WO family members with citation thereto)

    PNG
    media_image1.png
    229
    579
    media_image1.png
    Greyscale

are withdrawn in view of the amendments made to the claims.
           
Claim Rejections - 35 USC § 103
13.	Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (each reference individually, all of which are part of the same patent family)
KR 101783703
WO 2018/169157 
US 2020/0014016

(using US 2020/0014016 as an English language translation of the KR and WO family members with citation thereto),

    PNG
    media_image1.png
    229
    579
    media_image1.png
    Greyscale

in view of Nishimura et al. (US 2015/0017549).
Please see the prior Office Action for a discussion of the availability of the Kim family of references as prior art under 35 U.S.C. 102(a)(1) (i.e., prior public availability date) and/or 35 U.S.C. 102(a)(2) (i.e., prior filing date) in terms of the applied references having a common assignee (LiBEST Inc.), less all- Khavatec Co., and common inventors with the instant application, and applicable exceptions which may overcome the rejections in conjunction with a perfected foreign priority claim.

Regarding claim 1, Kim teaches an electrode assembly included in a flexible secondary battery (title, abstract), comprising: 
a plurality of unit cells (annotated below as A') that each include a pair of electrodes (10, 20) having a negative electrode 10 (“first electrode”) and positive electrode 20 (“second electrode”) and with a separator 30 interposed therebetween (Figs. 1-2; P37); 
electrode tabs 12, 22, 14, 24 protruding from each of the first electrode 10 and the second electrode 20,
wherein the plurality of unit cells A' includes a first/lower unit cell (Examiner annotated Fig. 2), the first electrode 10 in the first/lower unit cell being in an outermost region of the electrode assembly (Fig. 2; P37), and the electrode tabs (12, 22, 14, 24) include an electrode parallel connection tab 12 and an electrode lead connection tab 14 that each protrude from the first electrode 10 in the lower/first unit cell (Fig. 2; P37-42):

    PNG
    media_image2.png
    530
    505
    media_image2.png
    Greyscale

It is noted that what constitutes the claimed “unit cells” within Fig. 2 is entirely arbitrarily designated as either the unit cells A originally shown in Fig. 2, or alternatively, the unit cells A' annotated above, the designation not changing the form or function of any entity, just nearly the naming thereof.  It is noted that the negative electrode plate on each of the uppermost and lowermost ends of the electrode assembly have only one surface of each plate coated with a negative electrode mixture (P40), wherein either the topmost negative electrode 10 is the non-mated electrode, or the lowermost electrode plate is the non-mated electrode (“non-mated” being in terms of whether designated as within a unit cell or not), there being two unit cells present, the designation thereof being arbitrary.
Kim teaches a current collector of the second electrode 20 and a current collector of the first electrode 10 (P38-40), and that the electrode plates may be any one of a group consisting of aluminum, stainless steel and copper (P57).  Kim fails to explicitly disclose that the current collector of the positive electrode 20 (“second electrode”) in the first unit cell has a lower Young’s modulus than a current collector of the negative electrode 10 (“first electrode”) in the first/lower unit cell A.
In the same field of endeavor, Nishimura teaches analogous art of a secondary battery in which the positive electrode current collector (current collector of second electrode 20 of Kim) utilizes an aluminum alloy with a Young’s modulus of 70 GPa or higher, and the negative current collector (current collector of first electrode 10 of Kim) utilizes a copper alloy with a Young’s modulus of 120 GPa or higher as this provides a lithium secondary battery that hardly gives rise to internal resistance even if charging and discharging are repeated (abstract; P27, 42-49), with specific examples including Example 1 having a positive/second electrode aluminum alloy current collector with a young’s modulus of 81 GPa, and a negative/first electrode copper alloy current collector with a young’s modulus of 160 GPa (Table 2; entire disclosure relied upon).  In other words, the positive current collector of Nishimura (20 in Hwang) has a lower Young’s modulus than the negative current collector (10 in Kim) in the analogous electrode assembly as claimed.
Therefore, it would have been obvious to one having ordinary skill in the art to apply the known technique as taught by Nishimura of utilizing an aluminum alloy positive electrode current collector for the positive current collector of the second electrode (20) of Kim, and a copper alloy negative electrode current collector for the negative current collector of first electrode 10 of Kim such that the positive current collector of the second electrode (20) in the first unit cell has a lower Young’s modulus than the negative electrode current collector of the first electrode (10) in the first unit cell given Nishimura teaches such a technique is known in the prior art and provides the predictable results of providing a lithium secondary battery that hardly gives rise to internal resistance even if charging and discharging are repeated (abstract; P27, 42-49).  
Regarding claim 3, Kim teaches that the electrode plates may be any one of a group consisting of aluminum, stainless steel and copper (P57), and Kim as modified by Nishimura explicitly teaches the negative current collector (first electrode 10 current collector of Kim) utilizes a copper alloy with a Young’s modulus of 120 GPa or higher, and the positive current collector (second electrode 20 current collector of Kim) utilizes an aluminum alloy with a Young’s modulus of 70 GPa or higher (abstract; P27, 42-49), with specific examples including Example 1 having a positive/second electrode aluminum alloy current collector with a young’s modulus of 81 GPa, and a negative/first electrode copper alloy current collector with a young’s modulus of 160 GPa (Table 2; entire disclosure relied upon).  
Regarding claim 4, Kim teaches wherein the electrode tabs 12, 22, 14, 24 include a parallel connection tab 22 and an electrode lead connection tab 24 that protrude from the second electrode 20 in the first/lower unit cell A' (see Examiner annotated Fig. 2 above),
among all of the first electrodes 10 and second electrodes 20 in the electrode assembly 100, only the first electrode 10 and the second electrode 20 in the first/lower unit cell A' include both the electrode parallel connection tab (12, 22, respectively) and the electrode lead connection tab (14, 24, respectively) (see Examiner annotated Fig. 2 above)), and
in the first/lower unit cell A', the second electrode 20 is placed on the inside of the first electrode 10 (see Examiner annotated Fig. 2 above).

14.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0077480) (cited by Applicant in IDS filed 5/14/2020) in view of Nishimura et al. (US 2015/0017549).
	Regarding claim 1, Hwang teaches an electrode assembly 100 included in a flexible secondary battery (P6, 76), comprising: 
a plurality of unit cells that each include a pair of electrodes (20, 30) having a first electrode 30 and a second electrode 20 with a separator interposed therebetween (P52; Figs. 3A-3B); and 
electrode tabs (22, 24, 34, 32) protruding from each of the first electrode 30 and the second electrode 20 (Figs. 1A-4), 
wherein the plurality of unit cells includes a first unit cell [(30b, 31c) - first electrode; (40c) - separator; (21c, 20b, 21b) – second electrode], the first electrode (30b, 31c) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b) being in an outermost region of the electrode assembly (Fig. 3A-B), and the electrode tabs (22, 24, 34, 32) include an electrode parallel connection tab 34 (P73; Figs. 2A, 3B) and an electrode lead connection tab 32 (Fig. 4; P68) that each protrude from the first electrode (30b, 31c) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b), and
the second electrode (21c, 20b, 21b) in the first unit cell includes current collector 20b, and the first electrode (30b, 31b) in the first unit cell includes current collector 30b (Figs. 3A-3B; P53-58), wherein the second electrode (21c, 20b, 21b) may be the cathode/positive electrode and the first electrode (30b, 31b) may be the anode/negative electrode (P50, 58), wherein the cathode current collector may comprise a metal or a composite of metals selected from aluminum, stainless steel, titanium, copper, and silver (P59), and wherein the anode current collector may comprise a metal including copper, stainless steel, nickel, aluminum, and titanium (P63).  
The only deficiency of Hwang with respect to the claim is that the negative current collector 20b of the second electrode (21c, 20b, 21b) (P50, 58) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b) has a lower Young's modulus than the positive current collector 30b of the first electrode (30b, 31b) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b).
In the same field of endeavor, Nishimura teaches analogous art of a secondary battery in which the positive electrode current collector (20b of Hwang) utilizes an aluminum alloy with a Young’s modulus of 70 GPa or higher, and the negative current collector (30b of Hwang) utilizes a copper alloy with a Young’s modulus of 120 GPa or higher as this provides a lithium secondary battery that hardly gives rise to internal resistance even if charging and discharging are repeated (abstract; P27, 42-49), with specific examples including Example 1 having a positive electrode aluminum alloy current collector with a young’s modulus of 81 GPa, and a negative electrode copper alloy current collector with a young’s modulus of 160 GPa (Table 2; entire disclosure relied upon).  In other words, the positive current collector of Nishimura (20b in Hwang) has a lower Young’s modulus than the negative current collector (30b in Hwang) in the analogous electrode assembly as claimed.
Therefore, it would have been obvious to one having ordinary skill in the art to apply the known technique as taught by Nishimura of utilizing an aluminum alloy positive electrode current collector for the positive current collector 20b of the second electrode (21c, 20b, 21b), and a copper alloy negative electrode current collector for the negative electrode current collector 30b of the first electrode (30b, 31c) such that the positive current collector 20b of the second electrode (21c, 20b, 21b) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b) has a lower Young’s modulus than the negative electrode current collector 30b of the first electrode (30b, 31b) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b) given Nishimura teaches such a technique is known in the prior art and provides the predictable results of providing a lithium secondary battery that hardly gives rise to internal resistance even if charging and discharging are repeated (abstract; P27, 42-49).  
Regarding claim 3, Hwang teaches wherein the cathode current collector may comprise a metal or a composite of metals selected from aluminum, stainless steel, titanium, copper, and silver (P59), and wherein the anode current collector may comprise a metal including copper, stainless steel, nickel, aluminum, and titanium (P63); and Hwang as modified by Nishimura explicitly teaches the negative current collector (30b) of the first electrode (30b, 31c) [in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b)] utilizes a copper alloy porous body with a Young’s modulus of 120 GPa or higher, and the positive current collector 20b of the second electrode (21b, 20b, 21c) [in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b)] utilizes an aluminum alloy porous body with a Young’s modulus of 70 GPa or higher (abstract; P27, 42-49), with specific examples including Example 1 having a positive/second electrode aluminum alloy current collector with a young’s modulus of 81 GPa, and a negative/first electrode copper alloy current collector with a young’s modulus of 160 GPa (Table 2; entire disclosure relied upon).  

15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0077480) (cited by Applicant in IDS filed 5/14/2020) in view of Nishimura et al. (US 2015/0017549) as applied to at least claim 1 above, and further in view of Oshima (JP 2002-141055) (cited by Applicant in IDS filed 8/13/2021; machine translation provided by Applicant).
Regarding claim 4, Hwang teaches wherein the electrode tabs (22, 24, 34, 32) include a[n electrode] parallel connection tab 24 and an electrode lead connection tab 22 that protrude from the second electrode (21b, 20b, 21c) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b), and
in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b), the second electrode (21b, 20b, 21c) is placed on the inside of the first electrode (30b, 31c).
Hwang fails to teach the provision of, “…among all of the first electrodes [(30b, 31c); (31a, 30a, 31b)] and the second electrodes [(21b, 20b, 21c); (20a, 21a) in the electrode assembly 100 (Fig. 3A), only the first electrode (30b, 31c) and the second electrode (21b, 20b, 21c) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b) each include both the electrode parallel connection tab (24, 34) and the electrode lead connection tab (22, 32), respectively.
In the same field of endeavor, Oshima teaches analogous art of an electrode assembly for a secondary battery in which there are analogous unit cells 10, 10' with tabs 13A, 13B, 13A', 13B' connected to each other (P17) (i.e., these tabs are equivalent to electrode parallel connection tabs 24, 34 of Hwang) and leads 3A, 3B that connect the battery to the outside (i.e., they are equivalent to the electrode lead connection tabs 22, 32), wherein the electrode assembly is such that only a singular first electrode 12A' and only a singular second electrode 12B' both have the electrode parallel connection tab (13A' and 13B') and the electrode lead connection tab (3A, 3B), respectively (P10-41; Figs. 1-9), the stacked battery being capable of appropriately setting a position of a lead according to a condition of an external device side without reducing battery efficiency while suppressing complication of manufacturing (P9).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrode assembly of Hwang such that among all of the first electrodes [(30b, 31c); (31a, 30a, 31b)] and the second electrodes [(21b, 20b, 21c); (20a, 21a) in the electrode assembly 100 (Fig. 3A), only the first electrode (30b, 31c) and the second electrode (21b, 20b, 21c) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b) each include both the electrode parallel connection tab (24, 34) and the electrode lead connection tab (22, 32), respectively, given such a technique/construct is taught by Oshima and provides the predictable and advantageous results of appropriately setting a position of a lead according to a condition of an external device side without reducing battery efficiency while suppressing complication of manufacturing (P9) as taught by Oshima.

16.	Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0077480) (cited by Applicant in IDS filed 5/14/2020) in view of Nishimura et al. (US 2015/0017549) as applied to at least claim 1 above, and further in view of Kim et al. (each reference individually, all of which are part of the same patent family)
KR 101783703
WO 2018/169157 
US 2020/0014016

(using US 2020/0014016 as an English language translation of the KR and WO family members with citation thereto).
Regarding claim 4, Hwang teaches wherein the electrode tabs (22, 24, 34, 32) include a[n electrode] parallel connection tab 24 and an electrode lead connection tab 22 that protrude from the second electrode (21b, 20b, 21c) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b), and
in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b), the second electrode (21b, 20b, 21c) is placed on the inside of the first electrode (30b, 31c).
Hwang fails to teach the provision of, “…among all of the first electrodes [(30b, 31c); (31a, 30a, 31b)] and the second electrodes [(21b, 20b, 21c); (20a, 21a) in the electrode assembly 100 (Fig. 3A), only the first electrode (30b, 31c) and the second electrode (21b, 20b, 21c) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b) each include both the electrode parallel connection tab (24, 34) and the electrode lead connection tab (22, 32), respectively.
In the same field of endeavor, Kim teaches analogous art of an electrode assembly in a flexible secondary battery with an analogous construct including a plurality of unit cells each including a first electrode 10, a second electrode 20, and a separator in between, wherein among all of the first electrodes 10 and second electrodes 20 in the electrode assembly 100, only the first electrode 10 and the second electrode 20 in the first/lower unit cell A' [see Examiner annotated Fig. 2 in section 12 above] include both the electrode parallel connection tab (12, 22, respectively) and the electrode lead connection tab (14, 24, respectively) with the other electrodes present in the stack only having electrode parallel connection tabs 12, 22.  Kim teaches that when an electrode tab on multiple positive electrodes plates and negative electrode plates stacked in a vertical direction are connected to an electrode lead, a conventional joint structure (i.e., that taught by Hwang) between the tab and lead decreases in coherence during welding such that when a battery is bent during use, a problem occurs in the joint between the tab and the lead (P6).  Kim solves this by the structure shown in Fig. 2 in which there are singular lead portions 24, 14 (i.e., only the bottommost electrodes have both lead portions 24, 14 and electrode parallel connection tabs 12, 22) that then are reinforced with strengthening tab 50 and connected to lead 60 (Figs. 3A-9).  The structure allows for the lead to bend 180° while welded on the electrode lead connection tab such that the electrochemical properties may be maintained by minimizing a local mechanical load caused by bending of the flexible battery (P25).
 Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrode assembly of Hwang such that among all of the first electrodes [(30b, 31c); (31a, 30a, 31b)] and the second electrodes [(21b, 20b, 21c); (20a, 21a) in the electrode assembly 100 (Fig. 3A), only the first electrode (30b, 31c) and the second electrode (21b, 20b, 21c) in the first unit cell (30b, 31c; 40c; 21c, 20b, 21b) each include both the electrode parallel connection tab (24, 34) and the electrode lead connection tab (22, 32), respectively, given such a technique/construct is taught by Kim and provides the predictable and advantageous results of allowing the connection between the singular lead portions 24, 14 to be reinforced with strengthening tab 50 and connected to lead 60 such that the lead 60 may bend 180° while welded on the electrode lead connection tab such that the electrochemical properties may be maintained by minimizing a local mechanical load caused by bending of the flexible battery (P25) as taught by Kim.

17.	Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Oshima (JP 2002-141055) (cited by Applicant in IDS filed 8/13/2021; machine translation provided by Applicant) in view of Rho et al. (US 2017/0005504), as evidenced by the instant application.
            Regarding claim 1, Oshima teaches an electrode assembly 1 included in a secondary battery (Figs. 1-9; entire disclosure relied upon), comprising: 
a plurality of unit cells 10, 10' that each include a pair of electrodes having a first electrode and a second electrode with a separator (10C or 10C') interposed therebetween (Fig. 3); and 
electrode tabs (13A/A', 13B/B', 3A, 3B) protruding from each of the first electrode and the second electrode (Figs. 1-9), 
wherein the plurality of unit cells includes a first unit cell 10', the first electrode 12B' in the first unit cell 10 ' being in an outermost region of the electrode assembly (Fig. 3; note that “an outermost region” is considered to encompass at least 12A', 10C', 12B' or unit cell 10', wherein alternatively, Oshima teaches the electrodes may be reversed – P14), and the electrode tabs (13A/A', 13B/B', 3A, 3B) include an electrode parallel connection tab 13B' and an electrode lead connection tab 3B that each protrude from the first electrode 12B' in the first unit cell 10' (Fig. 3), and
 a current collector of the second electrode 12A' in the first unit cell 10' is made of aluminum (P25), and a current collector of the first electrode 12B' is made of copper (P25), such that the current collector of the second electrode 12A' in the first unit cell 10' has a lower Young’s modulus than the current collector of the first electrode 12B' given Young’s modulus is intrinsically material dependent with aluminum having an intrinsically lower Young’s modulus than copper, the Young’s modulus being solely material specific as evidenced by the instant application (P71; Fig. 6 giving evidence that copper has a Young’s modulus of 117 Gpa and aluminum has a Young’s modulus of 69 Gpa).
The only feature not taught by Oshima with respect to the claims is that the secondary battery is a flexible secondary battery.  Such batteries are well known in the state of the prior art as taught by Rho in which flexible batteries are utilized in wearable devices that are capable of repetitive bending (P2-8).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the secondary battery of Oshima as a flexible secondary battery by employing flexible components including electrodes and/or exterior materials as taught by Rho in order that the battery may be utilized in constructs that flexible batteries that power wearable devices that require repetitive bending (P2-8).
Regarding claim 3, Oshima teaches wherein the current collector of the first electrode [in the first unit cell] is made of copper, the current collector of the second electrode [in the first unit cell] facing the first electrode [in the first unit cell] is made of aluminum (P25).
Regarding claim 4, Oshima teaches wherein the electrode tabs (13A/A', 13B/B', 3A, 3B) include a[n electrode] parallel connection tab 13A' and an electrode lead connection tab 3A that protrude from the second electrode 12A' in the first unit cell 10', 
among all of the first electrodes and the second electrodes in the electrode assembly, only the first electrode 12B' and the second electrode 12A' in the first unit cell 10' each include both the electrode parallel connection tab (13B', 13A') and the electrode lead connection tab (3B, 3A), respectively, and
in the first unit cell 10', the second electrode 12A' is placed on the inside of the first electrode 12B' (see P16 in which the electrodes may be reversed), wherein alternatively, the latter feature is considered a design feature and would be a matter of how many stacked cells 10, 10' are selected in order to achieve a desired capacity of the battery as taught by Oshima (P16), and whether the final unit cell 10' was arranged as a stack of 12A'/10C'/12B' (Fig. 3) or reversed as 12B'/10C'/12A'.

Terminal Disclaimer

18.	The Terminal Disclaimer filed 9/14/2022 was received and approved.  

Double Patenting
19.	The provisional rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of copending Application No. 16/764,201 is withdrawn in view of the proper terminal disclaimer filed on 9/14/2022.  
The provisional rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/765,994 is withdrawn in view of the proper terminal disclaimer filed on 9/14/2022.  
The provisional rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/878,941 is withdrawn in view of the proper terminal disclaimer filed on 9/14/2022.  

Response to Arguments
20.	Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.  Applicant’s arguments and comments are reproduced below with subsequent Examiner response sections that are respectfully submitted.
	1) The rejection alleges that it would be obvious to apply the technique of Nishimura of utilizing a copper alloy positive electrode current collector with a lower Young's modulus than an aluminum alloy negative current collector to the construct of Kim in order to provide the predictable results of providing a lithium secondary battery that hardly give rise to internal resistance even if charging and discharging are repeated (see Office Action, page 20). Applicant respectfully disagrees. 
Nishimura discusses that a conventional secondary battery with an aluminum porous body as a current collector of the positive electrode and a three-dimensional network copper porous body is used as the current collector of the negative electrode has the issues of rising internal resistance and lowered output as charging and discharging are repeated (see Nishiumura, paragraphs [0016]). Nishimura then addresses these issues by describing the aluminum porous body in the secondary battery to be a three-dimensional network porous body made of an aluminum alloy with a Young's modulus of 70 GP or higher, and that the three-dimensional network copper porous body is made of a copper alloy having a Young's modulus of 120 GPa or higher (see Nishiumura, paragraphs [0025] - [0027]). 
 	Kim states that the electrode plates 10, 20 may be selected from aluminum, stainless steel, and copper (see Kim, paragraph [0051]). However, nothing in Kim discusses or suggests the negative electrode plate 10 being an (aluminum) porous body or its positive electrode plate 20 being a (three- dimensional network copper) porous body, which Nishimura describes as being the structure that causes the increased internal resistance and decreased output. Therefore, Nishimura does not teach or suggest that its rising internal resistance and lowered output issues would occur in the flexible battery of Kim. 
As there is no reasonable basis to expect the flexible battery of Kim to have the rising internal resistance and lowered output issues discussed by Nishimura, one of ordinary skill in the art would not have a reasonable basis for modifying Kim based on Nishimura to address such issues as suggested in the rejection. As such, Claim 1 is not obvious based on Kim and Nishimura. 

Response:  Kim teaches an electrode assembly included in a flexible secondary battery (i.e., rechargeable battery) with all of the structure required within the claim except that the current collector of the negative electrode 10 (“first electrode”) in the first unit cell has a lower Young’s modulus than a current collector of the positive electrode 20 (“first electrode”) in the first/lower unit cell A.
In the same field of endeavor, Nishimura teaches analogous art of a secondary battery and that when repeatedly charged/discharged, there is a the known issue of rising internal resistance (abstract).  This issue would be present in the secondary/rechargeable battery of Kim,  subject to repetitive charging/discharging (P2).  Nishimura teaches it is a known technique to solve this rising internal resistance issue by providing the positive electrode current collector utilizing an aluminum alloy with a Young’s modulus of 70 GPa or higher (in the format of a porous body), and the negative current collector utilizing a copper alloy with a Young’s modulus of 120 GPa or higher (in the format of a porous body) as this provides the predictable and beneficial results of a lithium secondary battery—the construct of Kim—that  hardly gives rise to internal resistance even if charging and discharging are repeated (abstract; P27, 42-49).  
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  One of those rationales is applying a known technique to a known product/device ready for improvement to yield predictable results supports a conclusion of obviousness (Exemplary Rationale D; MPEP 2143).  In the instance scenario, there is a known technique taught by Nishimura [utilizing a copper alloy positive electrode current collector (in the format of a porous body) having a lower Young’s modulus than an aluminum alloy negative current collector (in the format of a porous body)] that can be applied to the known product/device of Kim ready for improvement to yield predictable results [prevent internal resistance even if charging and discharging are repeated (abstract; P27, 42-49)].  
	Accordingly, the Examiner has set forth a conclusion of obviousness based on one of the Supreme Court’s rationales that supports a conclusion of obviousness.  The incorporation of the structure taught by Nishimura that achieves the effect of the positive electrode current collector having a lower Young’s modulus than the  negative current collector (i.e., specific materials: copper and aluminum alloys, respectively) would be what is modified in Kim, wherein if the specific design of the porous body taught by Nishimura was desired, it too could be incorporated, and/or if the porous body structure was the reason or part of the reason for the taught Young’s modulus, then it would be obvious for the porous body design to implemented in Kim to achieve the taught Young’s modulus for each of the current collectors.  Here it is noted that the Young’s modulus is a coefficient not relevant to the shape of the object but only relevant to the material of the object (see P71 of the instant disclosure).  Accordingly, while the porous body construct for the current collectors of Nishimura may be easily incorporated into the construct of Kim, the feature that provides the Young’s modulus taught by Nishimura is solely the material.  
 Thus, there is no explicit reason identified in the arguments that one of ordinary skill in the art would not have a reasonable basis to conclude that the above technique of Nishimura, when applied to the construct of Kim (with or without the porous body design), would not have a reasonable expectation of success.  Accordingly, the argument is not persuasive and the rejection is maintained.
2) Should the Office find the application to be other than in condition for allowance, the Office is requested to contact the undersigned at the local telephone number listed below to discuss any other changes deemed necessary in a telephonic or personal interview.

Response:  The Examiner finds that given the extent of issues raised above including at least the new prior art rejections against the now-examinable claims with respect to prior art (see prior Office Action section 16), as well as the maintained prior art rejection above, an interview prior to the mailing of this Office Action would not expedite prosecution. If after review of this Office Action, Applicant would like to schedule an interview, they may certainly call the Examiner or file an AIR request to schedule an interview.

Conclusion
21.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is reproduced below:
Komori (US 2017/0309968): 

    PNG
    media_image3.png
    416
    469
    media_image3.png
    Greyscale


22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729